           Case 21-32351 Document 245 Filed in TXSB on 07/30/21 Page 1 of 3




                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE SOUTHERN DISTRICT OF TEXAS
                                       HOUSTON DIVISION

    IN RE:                                                             CHAPTER 11

    LIMETREE BAY SERVICES, LLC, et al.,1                               CASE NO.: 21-32351

             Debtors.                                                  (Jointly Administered)


                                  NOTICE OF AGENDA FOR HEARING
                                  ON AUGUST 2, 2021 AT 3:30 P.M. CDT

      I.      MATTERS SET FOR HEARING

      1. Debtors’ Emergency Motion for Entry of Interim and Final Orders (I) Authorizing
         the Debtors to Obtain Post-Petition Financing, (II) Authorizing the Debtors to Use
         Cash Collateral, (III) Granting Liens and Providing Claims with Superpriority
         Administrative Expense Status, (IV) Approving Adequate Protection to Pre-Petition
         Secured Creditors; (V) Modifying the Automatic Stay; and (VI) Scheduling a Final
         Hearing (Doc. No. 14)

                   Responses:

                        •    Limited Objection by AltairStrickland V.I., LLC (Doc. No. 217)

                        •    Limited Objection by Universal Plant Services (VI), LLC (Doc. No. 238)

                        •    Limited Objection by the United States (Doc. No. 243)

                   Related Documents:

                        •    Interim Order (I) Authorizing the Debtors to (A) Obtain Postpetition Senior
                             Secured Superpriority Financing and (B) Use Cash Collateral, (II) Granting
                             Adequate Protection to Prepetition Secured Parties, (III) Modifying the
                             Automatic Stay, (IV) Scheduling a Final Hearing, and (V) Granting Related
                             Relief (Doc. No. 104)

                        •    Certificates of Service (Doc. Nos. 115, 162)



1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification number, as
applicable, are: Limetree Bay Services, LLC (1866); Limetree Bay Refining Holdings, LLC.(1776); Limetree Bay Refining
Holdings II, LLC (1815); Limetree Bay Refining, LLC (8671); Limetree Bay Refining Operating, LLC (9067); Limetree Bay
Refining Marketing, LLC (9222). The Debtors’ mailing address is Limetree Bay Services, LLC, 11100 Brittmoore Park Drive,
Houston, TX 77041.



4840-1745-2532.1
          Case 21-32351 Document 245 Filed in TXSB on 07/30/21 Page 2 of 3




                   Status: The Debtors will be seeking the use of cash collateral through Monday,
                   August 9, 2021. The hearing on the Post-Petition Financing portion of the Motion
                   will be continued to August 6, 2021, at 10:30 a.m. Central Time.

    2. Debtors’ Emergency Motion for Entry of Order: (I) Establishing Bidding and Sale
       Procedures, (II) Approving the Sale of Assets, and (III) Granting Related Relief (Doc.
       No. 191)

                   Related Documents:

                      •   Declaration of Mark Shapiro in Support of Debtors’ Emergency Motion for
                          Entry of Order (I) Establishing Bidding and Sale Procedures, (II) Approving
                          the Sale of Assets, and (III) Granting Related Relief (Doc. No. 195)

                      •   Certificate of Service (Doc. No. 198)

                   Status: This matter is being continued to August 6, 2021, at 10:30 a.m. Central
                   Time.

    II.       WITNESS AND EXHIBIT LISTS

    1. Ad Hoc Group of Terminal Lenders’ Witness and Exhibit List (Doc. No. 218)

    2. The Terminal Entities’ Witness and Exhibit List (Doc. No. 220)

    3. The Official Committee of Unsecured Creditors’ Witness and Exhibit List (Doc. No. 226)

    4. J. Aron & Company, LLC’s Witness and Exhibit List (Doc. No. 227)

    5. Goldman Sachs Bank USA’s Witness and Exhibit List (Doc. No. 231)

    6. Ad Hoc Term Lender Group’s Witness and Exhibit List (Doc. No. 235)

    7. Excel Construction and Maintenance V.I., INC.’s Witness and Exhibit List (Doc. No. 236);
       Excel Construction and Maintenance V.I., INC.’s Supplemental Witness and Exhibit List
       (Doc. No. 240)

    8. AltairStrickland V.I., LLC’s Amended Witness and Exhibit List (Doc. No. 237)

    9. Universal Plant Services (VI), LLC’s Amended Witness and Exhibit List (Doc. No. 239)

    10. AMP Capital Investor Ltd’s Witness and Exhibit List (Doc. No. 242)

    11. Debtors’ Amended Witness and Exhibit List (Doc. No. 244)

          Respectfully submitted this 30th day of July 2021.



4840-1745-2532.1
          Case 21-32351 Document 245 Filed in TXSB on 07/30/21 Page 3 of 3




                                                BAKER & HOSTETLER LLP

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green, Esq.
                                                So. Dist. Fed ID 903144
                                                Jimmy D. Parrish, Esq.
                                                So. Dist. Fed ID 2687598
                                                200 S. Orange Avenue
                                                Suite 2300
                                                Orlando, FL 32801
                                                Telephone: (407) 649-4000
                                                Facsimile: (407) 841-0168
                                                E-mail: egreen@bakerlaw.com
                                                E-mail: jparrish@bakerlaw.com

                                                BAKER & HOSTETLER LLP
                                                Jorian L. Rose, Esq.
                                                N.Y. Reg. No. 2901783
                                                45 Rockefeller Plaza
                                                New York, New York
                                                Telephone: 212.589.4200
                                                Facsimile: 212.589.4201
                                                Email: jrose@bakerlaw.com
                                                (Admitted Pro Hac Vice)

                                                Proposed Counsel for the Debtors and
                                                Debtors in Possession



                             CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on July 30, 2021, a true copy of the forgoing was filed with
the Court using the CM/ECF System, which will provide notice of such filing to all parties
requesting such notice.

                                                /s/ Elizabeth A. Green
                                                Elizabeth A. Green




4840-1745-2532.1
